Citation Nr: 1540397	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a November 2009 rating decision, the RO granted entitlement to service connection for PTSD, and assigned an evaluation of 70 percent, effective May 2009.  The Veteran submitted his notice of disagreement, in the form of a claim for TDIU, in January 2010.  See Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (holding that a claim for a TDIU is a claim for an increased rating.)  A November 2010 rating decision denied entitlement to a TDIU.  The Veteran submitted a notice of disagreement in April 2011.  A statement of the case was issued in May 2013, and a VA Form 9 was received in June 2013.  A supplemental statement of the case was issued in February 2015.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his PTSD has been productive of total occupational and social impairment for the entire appeal period.

2.  As the Veteran has been granted a 100 percent rating for PTSD and it is his sole service-connected disability, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The appeal as to entitlement to a TDIU is moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the Veteran's claim for an increased rating for his PTSD.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.  As discussed below, the issue of entitlement to a TDIU is moot.  As such, no discussion of VA's duty to notify and assist for this issue is necessary.

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

II.  Entitlement to an Initial Rating Higher than 70 Percent for PTSD

The Veteran seeks entitlement to an initial rating higher than 70 percent for his PTSD.  

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for PTSD was established by a November 2009 rating decision, at which time a 70 percent rating was assigned, effective from May 2009.  The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The Veteran was afforded a VA examination in November 2009.  It was noted that he was being treated at the VA mental health clinic and had been prescribed medications for his PTSD.  He was also participating in an outpatient PTSD group.  The Veteran reported his stressor of witnessing a helicopter crash during service.  The Veteran indicated that following this event, he has had difficulty getting close to people and has been divorced twice.  He stated that both of his wives complained that he would not allow them to get close.  He also found it hard to be close to his own children and other relatives.  The Veteran indicated that he had an isolated existence and turned to heavy alcohol and drug use to try to forget the sights and smells of his in-service stressor.  He reported difficulty sleeping, nightmares, intrusive thoughts and memories on a daily basis, and avoidance of groups.  The Veteran stated that he would like to work, but often felt so nervous and irritable that he did not know whether he could work around people.  During the interview, the Veteran displayed sadness and cried on several occasions.  A GAF score of 48 was assigned, indicating serious symptoms.

The Veteran was afforded a VA examination in March 2010.  The Veteran indicated that he was going to attempt to work, and he was attending vocational rehabilitation; however, he continued to have nightmares.  He reported difficulty sleeping, frequent thoughts about the in-service stressor, and considerable survivor guilt.  He indicated that he spent his time reading and exercising.  He was not dating anyone.  During the interview, the Veteran displayed considerable dysphoria and was tearful during much of the interview.  His mood was depressed and he reported some suicidal ideation.  A GAF score of 45 was assigned.  The examiner stated that the Veteran's symptoms occurred virtually daily, were moderate to severe and had persisted for a number of years.

In April 2011, the Veteran submitted a statement indicating that he could no longer work as a firefighter due to the severity of his PTSD symptoms.  He asserted that he continued to have nightmares and found it too difficult to work.

The Veteran's treating licensed clinical social worker submitted a statement in May 2011.  She indicated that the Veteran had been a patient for the last two years.  She stated that the Veteran had significant symptoms that affected his daily functioning including intrusive memories, anxiety, nightmares, irritability, and difficulty with interpersonal relationships.  The social worker stated that the Veteran often had difficulty being around even small groups of people.  Importantly, she stated that while the Veteran had gained insight into his PTSD and developed some skills to help manage his symptoms, she did not feel that he was going to improve to a point that he would be employable, as his symptoms were severe at times and occurred daily.  She indicated that the Veteran would have difficulty dealing with the demands and pressures of any job.

The Veteran was afforded a VA examination in December 2014, at which time the examiner stated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  The examiner stated that the Veteran's employment activities were not limited by PTSD symptoms.  However, the examiner noted that the Veteran resigned from his job as a firefighter, and tried to work a security job in 2008, but left because he "couldn't handle it."  

Importantly, VA records indicate the Veteran has continually sought treatment through mental health counseling, including inpatient residential treatment.  The Veteran has had five periods of hospitalization due to PTSD symptoms, once per year beginning in 2011 through 2015.  Of note, the December 2014 VA examination was conducted while the Veteran was hospitalized for PTSD.

The Veteran testified in July 2015 that he was last employed in 2007 as a security guard.  See July 2015 BVA Hearing Transcript, page 3.  He asserted that he stopped working because he could not stand to be around people and he would have visions at night.  He indicated that there were several burglaries at the business and he became horrified and panicked.  The Veteran stated that he was terminated because he was having problems dealing with his PTSD symptoms and could not communicate to his employer.  The Veteran also testified that he had suicidal and homicidal ideations.  

At the time of the July 2015 Board hearing, the Veteran was hospitalized for a dual diagnosis program addressing his PTSD and addiction problems.  Id. at page 8.

The Board finds that the Veteran suffers from symptoms of PTSD, such as nightmares, difficulty sleeping, intrusive memories, anxiety, irritability, and suicidal and homicidal ideation, that are of such a severity and duration that they result in total occupational and social impairment.  Due to his PTSD symptoms, the Veteran has been unable to maintain any type of employment or social relationships.  Therefore, based on the severity and duration of the Veteran's symptoms, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his PTSD most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.

III.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  

As a result of this Board decision, the Veteran has been granted an initial schedular rating of 100 percent for his PTSD. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Importantly, such a scenario is not present here, since the Veteran is service connected solely for PTSD.  Therefore, the issue of entitlement to a TDIU is moot.


ORDER

For the entire appeal period, an initial rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a TDIU is dismissed.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


